Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them Statements on Schedule 13D or Schedule 13G, as applicable (including amendments thereto), with regard to the securities of Globant S.A. and further agree that this Joint Filing Agreement be included as an Exhibit to any such joint filings. In evidence thereof, the undersigned, being duly authorized, hereby execute this Agreement as of February 17, 2015. [Remainder of Page Intentionally Left Blank] RIVERWOOD CAPITAL GP LTD. By: /s/ Thomas J. Smach Name: Thomas J. Smach Title: Director RIVERWOOD CAPITAL L.P. By: Riverwood Capital GP Ltd., its general partner By: /s/ Thomas J. Smach Name: Thomas J. Smach Title: Director RIVERWOOD CAPITAL PARTNERS L.P. By: Riverwood Capital L.P., its general partner By: Riverwood Capital GP Ltd., its general partner By: /s/ Thomas J. Smach Name: Thomas J. Smach Title: Director RIVERWOOD CAPITAL PARTNERS (PARALLEL – A) L.P. By: Riverwood Capital L.P., its general partner By: Riverwood Capital GP Ltd., its general partner By: /s/ Thomas J. Smach Name: Thomas J. Smach Title: Director RIVERWOOD CAPITAL PARTNERS (PARALLEL – B) L.P. By: Riverwood Capital L.P., its general partner By: Riverwood Capital GP Ltd., its general partner By: /s/ Thomas J. Smach Name: Thomas J. Smach Title: Director RIVERWOOD CAPITAL LLC By: Ironwood Management, LLC, its management company By: Riverwood Capital Management L.P., its sole member By: Riverwood Capital Management Ltd., its general partner By: /s/ Thomas J. Smach Name: Thomas J. Smach Title: Director IRONWOOD MANAGEMENT, LLC By: Riverwood Capital Management L.P., its sole member By: Riverwood Capital Management Ltd., its general partner By: /s/ Thomas J. Smach Name: Thomas J. Smach Title: Director RIVERWOOD CAPITAL MANAGEMENT L.P. By: Riverwood Capital Management Ltd., its general partner By: /s/ Thomas J. Smach Name: Thomas J. Smach Title: Director RIVERWOOD CAPITAL MANAGEMENT Ltd. By: /s/ Thomas J. Smach Name: Thomas J. Smach Title: Director
